Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered but are not persuasive. Applicant failed to amend the claims properly to overcome the 101 rejection and applicant argues that cited references failed to disclose wherein the user interface is communicated in response to a request from the user to provide the user selections; automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user; and communicating results through one or more networks to at least the user interface indicating the plurality of user selections of bias and truthfulness associated with the content.

However, Gable et al disclose a system for allowing user to use a user interface to rate content for bias and the system is able to provide a user interface to the user upon selection of a plug-in browser, col.4, lines 44-48; ,col.17, lines 16-21; col.5, lines 60-67; col.6, lines 1-4.

And the combination of Gable and Courson and Garb disclose a system for allowing users to input via user interface rating bias and rating truthfulness to media contents, 


 And the system further discloses monitored user interaction cross-platform data may be collected and analyzed to determine predictive popularity ratings information based at least in part on the monitored interactions. The predictive popularity ratings information may then be provided for use (e.g., display) within an interactive television application operating in at least one different type of platform,0009; 0016; the interactions of all users of the interactive television application may be monitored,0013; all of the collected user interaction information may be compiled to determine the predictive ratings information,0046; the evaluative rating may reflect the opinion of a particular critic or group of critics or may be a compilation of the opinions of many users,0092; audience measurement server 150 may determine and distribute popularity ratings information,0033; the data is periodically or continually transmitted to audience measurement server 150,0044-0045;0057-0060.

And based on this information, we can conclude that the combination of Gable and Courson and Garb and Bovenschulte disclose automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user; and communicating results through one or more networks to at least the user interface indicating the plurality of user selections of bias and truthfulness associated with the content.


 And regarding 101 rejection, only these limitations “automatically determining content being received by a user, communicating a user interface using the electronic for receiving at least a-user selections of bias of the content and rating truthfulness of the content perceived by to-the user; wherein the user interface is communicated in response to a request from the user to provide the user selection; receiving the user selections of at least the bias of the content and rating the truthfulness of the content from the user through the user interface for association with an identifier of the content” are considered as mental processes  and they represent an abstract idea being implemented by generic computing elements.

 And the terms “remote server and one or more networks; automatically determining content being received by an electronic device associated with a user; communicating a user interface utilizing the electronic device for receiving; wherein the user interface is communicated in response to a request from the user to provide the user selections; automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user” represent generic components of a computer system and do not integrate the abstract idea into a practical application or add significantly more to the abstract idea because users can use a piece of paper as a user interface for providing rating or critic to contents and data could be recorded on a piece of paper.


                                                      Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16; 21-24 are rejected under 35 U.S.C. 101 because the claims disclose a method and a system representing an abstract idea by analyzing mental process or evaluation. 
For claims 1 and 12:
Step 2A, Prong One: the steps represent a mental process:

Automatically determining content being received by a user (mental process)

communicating a user interface using the electronic for receiving at least a-user selections of bias of the content and rating truthfulness of the content perceived by to-the user; wherein the user interface is communicated in response to a request from the user to provide the user selections: (mental process)



For claim 1:
At Step 2A, Prong Two: The claim recites two additional limitations “automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user; communicating results through one or more networks to at least the user interface indicating the plurality of user selections of bias and truthfulness associated with the content ” and  those  limitations are not integrated into a Practical Application  because these two limitations add insignificant extra-solution activity to the judicial exception.

For claim 12:
At Step 2A, Prong Two: The claim recites additional limitations “ a processor for executing a set of instructions; and a memory for storing the set of instructions, wherein the instructions are executed by the processor to: automatically compile results, utilizing the content rating platform, including a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user ; and communicate results through one or more networks to at least the user interface indicating the plurality of user selections of bias and truthfulness associated with the content ” and those  limitations are 

The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (automatically compile, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user ; and communicate results through one or more networks to at least the user interface indicating the plurality of user selections of bias and truthfulness associated with the content).
 Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.



At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claim, and thus it is ineligible

For claim 3, the limitations “wherein receiving the user selection further comprises: receiving a user selection up-voting or down-voting the content” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?


 For these reasons, there is no inventive concept in the claim, and thus it is ineligible

 For claims 4 and 14, the limitations “ wherein the user interface includes a sliding scale for rating bias of the content as perceived by the user from 0 to 100 percent liberal bias or 0 to 100 percent conservative bias, wherein 0 represents neutral content without bias, and wherein the user interface communicates  a sliding scale for rating the truthfulness of the content as perceived by the user from 0% or false to 100% or completely true ” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and data can be presented on a piece of paper for allowing users to apply  technique of probability for determining rating associated with contents.to select an item from a list.  And those limitations add insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer 

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

 For claim 5  the limitations” receiving login information from the user prior to receiving the selection of content ” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and a piece of paper as an ID can be used for allowing users to access some services. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

 For claim 6, the limitation “wherein the user selection is changeable by the user at any


At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

For claims 7 and 15, the limitations “wherein the user interface is communicated through a browser extension or add-in, and wherein the user selection is stored in a database associated with a server as received through the browser extension or add-in” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and any ordinary computer can have a memory for storing data. And those limitations add insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?


For these reasons, there is no inventive concept in the claim, and thus they are ineligible.

 For claim 8, the limitations “further comprising: sharing the user selection associated with the user through a social media post or one or more messages” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can used well known technique for sharing contents among them via mails or from doors to doors. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.



For claim  9, the limitations “wherein the user selection further comprises a comment from the user ” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can add comments related to a show on a piece of paper. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

For claim 10, the limitations “ wherein the user interface is configurable to receive different types of bias ” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and different categories of data can be displayed on a piece of paper. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

For claims 11 and 13, the limitations “wherein the user selections are received for web content or mobile application content, and wherein a unique identifier is associated with the content regardless of distribution by multiple sources” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can assigned an identification to each piece of data represented on a piece of paper manually. And those limitations add insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception 

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For claim 16, the limitations “wherein the results are communicated in response to determining the user is receiving the content” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and a result can be displayed on a piece of paper. And that limitation adds insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For claims 21 and 22, the limitations “wherein the user selections include an up or down vote associated with the content” do not integrate the abstract idea into a practical application 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For claims 23 and 24, the limitations “ wherein the results indicates the user selections” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and users can assigned an identification to each piece of data represented on a piece of paper manually. And those limitations add insignificant extra-solution activity to the judicial exception.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer 

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Based on this information, the claims are not eligible subject matter under 35 USC 101.     
                                                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 5-10; 12; 15-16; 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable (US.Pat.No.9285973) in view of Garg et al (US.Pub.No.20110288910) and Courson(US.Pub.No.20130246290) and Bovenschulte (US.Pub.20070136753).



communicating a user interface utilizing the electronic device for receiving at least a-user selections of bias of the content perceived by the user (a user interface is provided for content, such as news media content showing a bias rating for the content, abstract; media display may be provided on a user interface of a user device, col.14, lines 51-53; col.4, lines 10-13; participants may receive content through content providers. One, two or more participants may rate the content for bias. In some instances, the participants may also rate bias of the content providers and/or the sources of information, col.4, lines 44-48; a plug-in useful for bias rating. A user may see content 1100 that the user wishes to rate. A browser plug-in 1110 may be presented. Selecting the plug-in may cause a display 1120 to be presented that allows the user to rate the content. The display may be presented as a pop-up,col.17, lines 16-21; col.5, lines 60-67; col.6, lines 1-4);

wherein the user interface is communicated in response to a request from the user to provide the user selections (see fig.11 where a user interface is presented to the user upon selection of a plug-in; col.17, lines 16-21);



But did not explicitly disclose communicating a user interface utilizing the electronic device for receiving at least a-user selections of rating truthfulness of the content perceived by to-the user; receiving the user selections of at least the rating the truthfulness of the content through the user interface communicated by the electronic device  for association with an identifier of the content ;  automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user;  and communicating results through one or more networks to at least the user interface indicating the plurality of user selections of bias and truthfulness associated with the content.



It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Courson et al to modify Gable by using truthfulness data for the purpose of measuring the level of accuracy of rating associated with the received data.

And Garg et al disclose receiving the user selections of at least the rating the truthfulness of the content through the user interface for association with an identifier of the content(the content itself may be given a rating corresponding to its usefulness, truthfulness, quality, applicability to a given topic, coherency, logical flow, etc. Such a rating may be useful e.g., in the instance subsequent parties seek to purchase that same content, 0156-0158; identification number to the content,0072 ).

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Garg et al to modify Gable and Courson by providing content identifier for the purpose of monitoring viewing history accordingly.



And Bovenschulte et al disclose a system that is capable of monitoring and collecting data related to the user interactions with the system and the collected or the compiled data is transmitted to a remote server for analysis in order to determine some predictive ratings.

 And the system further discloses monitored user interaction cross-platform data may be collected and analyzed to determine predictive popularity ratings information based at least in part on the monitored interactions. The predictive popularity ratings information may then be provided for use (e.g., display) within an interactive television application operating in at least one different type of platform,0009; 0016; the interactions of all users of the interactive television application may be monitored,0013; all of the collected user interaction information may be compiled to determine the predictive ratings information,0046; the evaluative rating may reflect the opinion of a particular critic or group of critics or may be a compilation of the opinions of many users,0092; audience measurement server 150 may determine and distribute 

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Garg and Courson by applying data collection and displaying results technique of Bovenschulte to Gable and Garg’s bias and truthfulness selection for the purpose of resulting automatically compiling, utilizing a remote server, a plurality of user selections of bias and truthfulness associated with the content for a plurality of users including the user selections of the user; and communicating results through one or more networks to at least the user interface indicating the plurality of user selections of bias and truthfulness associated with the content.

Regarding claim 2, Gable et al disclose wherein the determining content includes receiving request from the user of an indicator for communicating the user interface (it may be desired to have five bias rating categories for a user to select from, col.5, lines 7-10+; the user may click, drag, or select a rating and send their input through this same display interface, col.6, lines 1-3).

Regarding claim 3, Gable et al disclose wherein receiving the user selection further comprises: receiving a user selection up-voting or down-voting the content (vote in favor or against different opinions, and more, col.13, lines 42-50).



However, Bovenschulte et al disclose further comprising: receiving login information from the user prior to receiving the selection of content (login to the interactive television application may be monitored, 0013; login to provide user profile information to the interactive television application, 0052).

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and Garg and Courson by providing user interface with login option for the purpose of tracking viewing history accordingly.

Regarding claim 6, Gable et al disclose wherein the user selection is changeable by the user at any time (the bias-score may update in real-time as the user modifies one or more attribute value and/or weighting. In other embodiments, the bias-score may update when a user selects an option to update or at periodic times or in response to predetermined events, col.9, lines 60-64+).

Regarding claim 7, Gable et al disclose wherein the user interface is communicated through a browser extension or add-in, and wherein the user selection is stored in a database associated 

Regarding claim 8, Gable et al disclose  further comprising: sharing the user selection associated with the user through a social media post or one or more messages(shares` may be used to determine the participant's bias and/or bias of content that the participants is rating or reviewing,col.12, lines 33-40+; a sidebar may also provide an option for the participant to share the content via social media 1040 (e.g., Facebook, Twitter, Google+, LinkedIn, or any other social media site), col.17, col.1-5+).

Regarding claim 9, Gable et al disclose   wherein the user selection further comprises a comment from the user( The user may be presented with an option for each topic to provide the user's opinion of the bias of the topic 1310, col.11, lines 7-15+;col.10, lines 60-67).

Regarding claim 10, Gable et al disclose wherein the user interface is configurable to receive different types of bias (displays of bias ratings of various types, col.2, lines 46-47).

Regarding claim 12, it is rejected using the same ground of rejection for claim 1.



Regarding claim 16, Gable and Garg and Courson et al did not explicitly disclose wherein the results are communicated in response to determining the user is receiving the content.

However,  Bowenschulte et al wherein the results are communicated in response to determining the user is receiving the content(the data is periodically or continually transmitted to audience measurement server,0045;0094;0115; the monitored user interaction cross-platform data may be collected and analyzed to determine predictive popularity ratings information based at least in part on the monitored interactions. The predictive popularity ratings information may then be provided for use, 0009).

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Bovenschulte to modify Gable and 

Regarding claim 21, Gable et al disclose wherein the user selections include an up or down vote associated with the content(the incorporated bias rating can be continually evolving as participants continuously take bias tests, rate content and sources, and vote in favor or against different opinions, and more, col.13, lines 41-50).

Regarding claim 22, it is rejected using the same ground of rejection for claim 21.

Regarding claim 23, Gable et al disclose wherein the results indicates the user selections(see fig.19; the user may click, drag, or select a rating and send their input through this same display interface, col.6, lines 1-4; col.6, lines 40-45; results from participants can be normalized to match the bias of the represented area. For example, a large number of people may participate in a "source bias rating" survey. They may be rate the bias of the source by evaluating the content that the source writes or otherwise provides,col.11, lines 33-40+).

Claims 4; 11; 13-14 are rejected under 35 U.S.C. 103 as being obvious over Gable (US.Pat.No.9285973) in view of Garg et al (US.Pub.No.20110288910)  and Courson(US.Pub.No.20130246290) and Bovenschulte (US.Pub.20070136753) and Myslinski et al (US.Pub.No.20160371321).



But did not explicitly disclose wherein 0 represents neutral content without bias, and wherein the user interface communicates a sliding scale for rating the truthfulness of the content as perceived by the user from 0% or false to 100% or completely true.

However,  Myslinski  et al disclose wherein 0 represents neutral content without bias, and wherein the user interface communicates a sliding scale for rating the truthfulness of the content as perceived by the user from 0% or false to 100% or completely true(sources are rated in political terms including, but not limited to, independent, ultra-liberal, leaning left, neutral/moderate, leaning right, ultra-conservative, green, and libertarian,0086; the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable; articles are rated as 100s (scale of 1 to 100),0186; ratings enable 

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Myslinski to modify Gable and Garg and Bowenschulte and Courson by using truthfulness data for the purpose of measuring the level of accuracy of rating associated with the received data.

Regarding claim 11, Gable et al disclose wherein the user selections are received for web content or mobile application content(the source may be an individual (e.g., author), entity (e.g., company owning a news source), a media provider (e.g., the news source, such as the New York Times), a section of a media provide (e.g., Arts & Leisure section of the New York Times), newscast, channel, TV network, website, blog, or any other type of source,col.12, lines 58-63;col.4, lines 1-5+).

But did not explicitly disclose wherein a unique identifier is associated with the content regardless of distribution by multiple sources.

However, Myslinski et al disclose wherein a unique identifier is associated with the content regardless of distribution by multiple sources (identification information of the monitored information is sent to and from the cloud instead of the monitored information to minimize the amount of data sent to and from the cloud. The identification information is able to include any 

It would have been obvious for any person of ordinary skill in the art at the effective filling date of the claimed invention to incorporate the teachings of Myslinski to modify Gable and Garg and Bowenschulte and Courson by assigning identifier to specific content for the purpose of monitoring viewing history accordingly.

Regarding claim 13, it is rejected using the same ground of rejection for claim 11.
Regarding claim 14, it is rejected using the same ground of rejection for claim 4.
                                                           
                                                              Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425